Mr. Justice Gabbert
delivered the opinion of the court.
By virtue of the general equity powers of a court granting a divorce, as well as by virtue of the provision of sec. 9 of the Divorce Act, Session Laws, 1893, p. 240, such court has the authority to modify the decree relative to alimony payable in the future, and the custody and control of minor children as the changed circumstances of the parties may render necessary and just.—Richmond v. Richmond, 2 N. J. E. 90; Sheafe v. Sheafe, 36 N. H. 155; Coad v. Coad, 41 Wis. 23; Foote v. Foote, 22 Ills. 425.
There are no decisions of this court or the court of appeals to the contrary. The judgment of the county court is reversed, and the cause remanded, *190with directions to overrule the demurrer to the petition. Reversed.